Undercofler, Presiding Justice.
Grace McGhee Brown, a remainderman, sued her stepmother, Eunice McGhee, the life tenant, to enjoin her from committing waste in cutting timber. Eunice McGhee, appellant here, counterclaimed to enjoin Grace McGhee Brown from interfering with her possession, to partition the property, and for reimbursement of taxes, insurance, and cost of repairs. The trial court granted appellee a partial summary judgment dismissing appellant’s counterclaim for partition. She appeals. We affirm. Although a life tenant, in the proper circumstances, may seek partition, it may not, as appellant here insists, be accomplished by the life tenant acquiring a portion of the land in fee simple. Compare Williams v. Calieran, 230 Ga. 56 (195 SE2d 413) (1973).

Judgment affirmed.


All the Justices concur.